DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 3 is not legible, i.e., element 103 is unclear since the top photograph is saturated to the point that no information can be discerned from it.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 8 and 15, the claims recite the abstract idea of 
determining that there is an interruption on a road edge of a road on a map, the road edge representing a boundary of a part of the road available for vehicles; 
determining, based on the map, a reference distance between an existing part of the road edge and a division line, the existing part being within a predetermined distance from the interruption, and the division line representing a division between different traveling directions of the road; and
 generating a supplementary part for the interruption on the map based on the reference distance and the division line.
These limitations fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform the limitations entirely mentally or by drawing a supplementary when viewing a map and other information. 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, “determining . . . a reference distance” recites the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation” of an area of a region. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since claim 1 includes no additional elements, claim 8 includes a generic processor and memory and claim 15 includes a generic computer readable and processor outside of the abstract idea. These additional elements are simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, “generating a supplementary part for the interruption on the map based on the reference distance and the division line” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “non-transitory computer readable medium”, memory and processor do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “map updating method” claim 1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites improper antecedent characterization with “determining a first point corresponding to a third sampling point”. The chain of dependency for claim 4 includes claims 1-2, however, no second sampling point is recited therein. Claim 3 recites a second sampling point, but claim 4 does not depend from claim 3. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100295668 to Katakoa et al. (Kat) in view of US 20220266825 to Dahlback et al. (Dahl)
With respect to claims 1,8 and 15 Kat discloses a map updating method, comprising: 
determining that there is an interruption1 on a road edge of a road on a map, the road edge representing a boundary of a part of the road available for vehicles; 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(i.e., interruption NL of road edge WL in FIG. 3 top diagram shown above, ¶ 115 road edge corresponding to “lane marked off with lane markings WL and WR . . . outside the lane marking WL a guardrail (namely a roadside object) GL is installed along the lane marking WL. In a range NL in front of the vehicle VC, a part of the lane marking WL has been erased (or has become blurred)”; ¶ 118)
(¶¶ 4 “in a case where the lane markings cannot be detected, it may occur that the driving support information cannot be accurately notified. In order to solve this problem, a variety of apparatuses, methods, and the like have been proposed”; ¶ 9 “a roadside object detection part for detecting, in a case where one of lane markings on one of the right side and the left side is detected and the other of the lane markings on the other of the right side and the left side is not detected by the white line detection part a roadside object on the other of the right side and the left side”; ¶ 38)
determining, based on the map, a reference distance between an existing part of the road edge and a division line, the existing part being within a predetermined distance from the interruption, and the division line representing a division between different traveling directions of the road; and
(i.e., reference distance Δ L1, FIG. 3 between road edge WL and division line GL; ¶ 40 “predetermined first distance Δ L1 inward of the lane . . . from the position of the roadside object GL is estimated as the position of the lane marking VL1”; 123 “the position of the lane marking VL1 can be further properly estimated by setting the first distance Δ L1 to be a proper value”; 125 “curb stone or the like is installed in the immediate vicinity of the lane marking, a proper position can be estimated as the position of the lane marking VL1; 139-140 “virtual lane marking estimation section . . . estimates . . . based on . . . WL . . . and the roadside object . . . the position of the virtual lane marking VL2 used for outputting driving support information . . . roadside object WA is detected on the side on which the lane marking WL is detected, the position which is located at the second distance Δ L2 inward of the lane, in which the vehicle is running, from the position of the lane marking WL is estimated as the position of the virtual lane marking VL2”; 129 “ In a case where it is determined that the roadside object GL is detected (YES at S107) , the white line estimation section 113 estimates, based on the detected roadside object GL, a position of the lane marking VL1 on the side (here, the left side) on which the lane marking is not detected at step S101 (S111 )”; 138)
(¶¶ 116 “As shown in the upper diagram in FIG. 3 , in a case where the part of the lane marking WL or the lane marking WR has been erased ( or has become blurred), it is difficult to properly determine, based on the lane markings WL and WR, a likelihood of a departure from the lane in which the vehicle VC is running. In view of the above-mentioned problem, the driving support ECU 11 according to the first embodiment estimates a position of the lane marking VLl in the range NL shown in the upper diagram in FIG. 3 based on the roadside object GL as shown in the lower diagram in FIG. 3”)
(¶ 105 “"roadside object" is an object installed outside the lane, and a guardrail, a sidewall, a median strip”; ¶106 “The navigation system 22 is provided with map information, detects a vehicle position, which is a position of a vehicle on a map”)
(¶ 11 “white line estimation part estimates, as a position of the other of the lane markings on the other of the right side and the left side, a position which is located at a predetermined first distance inward of the lane, in which the vehicle is running, from the position of the roadside object detected by the roadside object detection part; ¶¶ 39-40)
 generating a supplementary part for the interruption based on the reference distance and the division line.
(i.e., VL1, FIG. 1; dotted WL, and VL2, FIG. 6; VWL, FIG. 12, 15-16; ¶¶ 40 “predetermined first distance Δ L1 inward of the lane . . . from the position of the roadside object GL is estimated as the position of the lane marking VL1”; 116 “predetermined first distance Δ L1 inward of the lane . . . from the position of the roadside object GL is estimated as the position of the lane marking VL1”; 119 “the roadside object GL is detected as the roadside object used when the white line estimation section 113 estimates the position of the lane marking VLl which corresponds to the range NL shown in the upper diagram in FIG. 3”; 120-122; 138-140 “1.0 m – 01.m respectively . . . virtual lane marking estimation section . . . estimates . . . based on . . . WL . . . and the roadside object . . . the position of the virtual lane marking VL2 used for outputting driving support information . . . roadside object WA is detected on the side on which the lane marking WL is detected, the position which is located at the second distance Δ L2 inward of the lane, in which the vehicle is running, from the position of the lane marking WL is estimated as the position of the virtual lane marking VL2”; 129 “ In a case where it is determined that the roadside object GL is detected (YES at S107) , the white line estimation section 113 estimates, based on the detected roadside object GL, a position of the lane marking VL1 on the side (here, the left side) on which the lane marking is not detected at step S101 (S111 )” – i.e., VL2 is at least based on reference distance between road edge WL (dotted) Fig. 6 and division line WA since VL2 is the reference distance plus a variable margin based on the type of WA division line object)
(141 “it is only required that the virtual lane marking estimation section 124 estimates the position of the virtual lane marking VL2 based on the lane marking WL and the roadside object WA. For example, in a case where the roadside object WA is installed outside the lane marking WL, the virtual lane marking estimation section 124 may estimate a position of the lane marking WL as a position of the virtual lane marking VL2; and in a case where the roadside object WA is installed inside the lane marking WL, the virtual lane marking estimation section 124 may estimate a position of the roadside object WA as a position of the virtual lane marking VL2. In this case, processing is simplified.”) 
(¶ 9 “white line estimation part for estimating a position of the other of the lane markings on the other of the right side and the left side based on the roadside object detected by the roadside object detection part”; 13 “based on the lane marking detected by the white line detection part and the roadside object detected by the roadside object detection part, a position of a virtual lane marking used for outputting the driving support information; and an information outputting part for outputting the driving support information based on the position of the virtual lane marking, the position estimated by the virtual lane marking estimation part”; 
Although Kat at least suggests the supplementary part that is generated is generated on a map (i.e., ¶¶ 9, 18, 21, 25, 52-53, 56-57, 63-64, 106, 156, 173), Kat fails to explicitly disclose this feature. 
Dahl, from the same field of endeavor, also discloses determining a reference distance between an existing part of a road edge and a division line, and updating a map based on the reference distance and the division line. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(i.e., FIG 1 shown above with step 103 showing a reference distance between an existing part of a road edge and a division line; ¶¶ 78 “monitor the centre lane markers 8b and the right road boundary 8a and to determine a lateral distance 15 between the two”; 79 “The sensor data comprises spatial information about a road reference 8a-8d and a road boundary 8a, 8d as indicated by reference numeral 9a, 9b. As previously mentioned, the term road reference encompasses a road boundary/edge since in some situations it may be desirable to determine a lateral distance between two road edges 8a, 8d . . . the vehicle may comprise a local data repository comprising stored “reference distances” e.g. in the form of a layer in an HD map. However, an advantage with the “cloud” solution is that vehicles connected to the same system can regularly update the lateral distances 15, while the local data repository can for example be updated at predefined scenarios (e.g. during service of the vehicle)”; 54 “The reference distance may either be stored locally in the vehicle (e.g. as a layer in HD map data) or remotely and accessible via an external network (e.g. stored in a cloud solution). Thus, the comparison may be performed locally by an in-vehicle system or remotely in the “cloud”, in reference to the latter, the method may comprise uploading the sensor data may accordingly to the cloud.”; 59-60 The lateral distance from a detected road reference (e.g. lane marking) and a detected road boundary (e.g. road edge) is the parameter used as a key parameter in the present disclosure . . . The reference value, i.e. the second lateral distance is a stored reference distance, preferably comprising a plurality of measurements from different vehicles. Thus, the second lateral distance can in some embodiments be in the form of an average value of a plurality of different measurements, where a vehicle having suitable sensors and communication equipment provides each measurement. Each measurement can furthermore be provided with an assigned quality value in order to build the reference distance as a weighted average, where the weights depend on the assigned quality value”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to update the map data as disclosed by Dahl with the generated supplementary part disclosed by Kat such that other vehicles could use the updated values residing on a server cloud, thereby providing the advantage of real time map updates for various vehicles (Dahl, ¶¶ 78-80, 54-60, 83-84, 111, 126)  

With respect to claims 2 and 9, Kat in view of Dahl disclose determining the reference distance comprises: 
determining a plurality of sampling points corresponding to the existing part on the map, for the plurality of sampling points, determining a plurality of sampling distances between the existing part and the division line; and determining an average value of the plurality of sampling distances as the reference distance.
(Dahl, ¶¶ 60 “the second lateral distance can in some embodiments be in the form of an average value of a plurality of different measurements, where a vehicle having suitable sensors and communication equipment provides each measurement. Each measurement can furthermore be provided with an assigned quality value in order to build the reference distance as a weighted average, where the weights depend on the assigned quality value”; 67 “sourced distance aggregated from a plurality of measurements”; 84 “aggregate a plurality of measurements in order to form a reference distance”; 47 “tracking of the road reference . . . in relation to vehicle coordinate system . . . GPS coordinates”; 50-53). 

With respect to claims 5 and 12, Kat in view of Dahl disclose the existing part comprises a first part and a second part, the first part being located behind the interruption along a traveling direction of the road, and the second part being located in front of the interruption along the traveling direction of the road.
(Kat, FIG. 3, WL before and after interruption NL)

With respect to claims 6 and 13, Kat in view of Dahl disclose generating the supplementary part comprises: 
determining a plurality of reference points corresponding to the interruption on the division line;
determining a plurality of supplementary points between the division line and a lane line of the road based on the plurality of reference points and the reference distance; and 
generating the supplementary part by connecting the plurality of supplementary points.
(Kat, i.e., VL1, FIG. 1; dotted WL, and VL2, FIG. 6; VWL, FIG. 12, 15-16; ¶¶ 40 “predetermined first distance Δ L1 inward of the lane . . . from the position of the roadside object GL is estimated as the position of the lane marking VL1”; 116 “predetermined first distance Δ L1 inward of the lane . . . from the position of the roadside object GL is estimated as the position of the lane marking VL1”; 119 “the roadside object GL is detected as the roadside object used when the white line estimation section 113 estimates the position of the lane marking VLl which corresponds to the range NL shown in the upper diagram in FIG. 3”; 120-122; 138-140 “1.0 m – 01.m respectively . . . virtual lane marking estimation section . . . estimates . . . based on . . . WL . . . and the roadside object . . . the position of the virtual lane marking VL2 used for outputting driving support information . . . roadside object WA is detected on the side on which the lane marking WL is detected, the position which is located at the second distance Δ L2 inward of the lane, in which the vehicle is running, from the position of the lane marking WL is estimated as the position of the virtual lane marking VL2”; 129 “ In a case where it is determined that the roadside object GL is detected (YES at S107) , the white line estimation section 113 estimates, based on the detected roadside object GL, a position of the lane marking VL1 on the side (here, the left side) on which the lane marking is not detected at step S101 (S111 )” – i.e., VL2 is at least based on reference distance between road edge WL (dotted) Fig. 6 and division line WA since VL2 is the reference distance plus a variable margin based on the type of WA division line object)
(Kat, 141 “it is only required that the virtual lane marking estimation section 124 estimates the position of the virtual lane marking VL2 based on the lane marking WL and the roadside object WA. For example, in a case where the roadside object WA is installed outside the lane marking WL, the virtual lane marking estimation section 124 may estimate a position of the lane marking WL as a position of the virtual lane marking VL2; and in a case where the roadside object WA is installed inside the lane marking WL, the virtual lane marking estimation section 124 may estimate a position of the roadside object WA as a position of the virtual lane marking VL2. In this case, processing is simplified.”) 
(Kat, ¶ 9 “white line estimation part for estimating a position of the other of the lane markings on the other of the right side and the left side based on the roadside object detected by the roadside object detection part”; 13 “based on the lane marking detected by the white line detection part and the roadside object detected by the roadside object detection part, a position of a virtual lane marking used for outputting the driving support information; and an information outputting part for outputting the driving support information based on the position of the virtual lane marking, the position estimated by the virtual lane marking estimation part”; 

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100295668 to Katakoa et al. (Kat) in view of US 20220266825 to Dahlback et al. (Dahl) and further in view of US 20120057757 to Oyama (Oyama)
With respect to claims 3 and 10, Kat in view of Dahl disclose
determining a lane line of the road closest to the existing part; 
(i.e., Kat,  WR, closest lane line of the road to road edge WL, FIG. 3, 6 and 12, ¶¶ 116-121; 127-130, 139-140). 
However, Kat in view of Dahl fail to explicitly disclose:
obtaining a first sampling point and a second sampling point on the lane line, the first sampling point and the second sampling point being spaced by a predetermined distance; and 
determining, based on the first sampling point, the second sampling point and the predetermined distance, sampling points other than the first sampling point and the second sampling point from the plurality of sampling points along the lane line.
However, Oyama, from the same field of endeavor, discloses 
obtaining a first sampling point and a second sampling point on the lane line, the first sampling point and the second sampling point being spaced by a predetermined distance; and 
determining, based on the first sampling point, the second sampling point and the predetermined distance, sampling points other than the first sampling point and the second sampling point from the plurality of sampling points along the lane line.
(i.e., FIG. 3-5 and corresponding description, FIG. 6-8 with points P at predetermined distances on a lane line; FIG. 9, points p, width W1; FIG. 10, 21:-21R, W1, W2; FIG. 11-13C and corresponding description; ¶ 28 “right-hand candidate points are plotted, using left-hand detection points as starting points”; 37-50, 55)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to sample points on lane lines at predetermined distances and further determining additional sampling points as taught by Oyama, in the system of Kat in view of Dahl in order to prevent erroneous identification of particular types of lane lines and improving accuracy of road marking estimates for improved vehicle control (Oyama, ¶¶ 5-7). 

With respect to claims 4 and 11 Kat in view of Dahl disclose fail to disclose the details of “sampling points” on the road markings. Oyama, from the same field of endeavor, discloses determining a first point corresponding to a third sampling point in the plurality of sampling points from the existing part; 
determining a second point corresponding to the third sampling point on the division line; and               
determining a distance between the first point and the second point as one of the plurality of sampling distances.
(i.e., FIG. 3-5 and corresponding description, FIG. 6-8 with points P at predetermined distances on a lane line; FIG. 9, points p, width W1; FIG. 10, 21:-21R, W1, W2; FIG. 11-13C and corresponding description; ¶ 28 “right-hand candidate points are plotted, using left-hand detection points as starting points”; 37-50, 55)
(¶¶ 9 “relationship between the horizontal distance and the vertical position of each of the pairs of the candidate points. True white-line candidate points are extracted from the respective pairs of the candidate points based upon the difference between a horizontal distance calculated from the straight-line approximation equation based upon the position of the candidate point pairs in the vertical direction and a horizontal distance of the candidate point pairs obtained from the image.”; 36-37, 53, 56-57, 64-65) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to use the third sampling point as described above as taught by Oyama, to use in the determination of the sampling distances in the system of Kat in view of Dahl, in order to prevent erroneous identification of particular types of lane lines and improving accuracy of road marking estimates for improved vehicle control (Oyama, ¶¶ 5-7). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kat in view of Dahl and further in view of US 20180348761 to Zhu et al. (Zhu)
With respect to claims 7 and 14, Kat in view of Dahl disclose determining a distance threshold for a potential error (Dahl, ¶¶ 62, “difference between the determined first lateral distance and the obtained second lateral distance is above a first predefined threshold . . . if the reliability of the measurement of the first lateral distance is questionable, or if the comparison with the reference value (second lateral distance) directly shows that the measurement of the first is erroneous”). However, Kat in view of Dahl fail to disclose details related to determining a dispersion degree. 
Zhu, from the same field of endeavor, discloses determining a dispersion degree of a distance between the existing part and a division line in at least a part of the plurality of sampling points, determining a distance threshold for a potential error in the road edge based on the dispersion degree and providing information related to the potential error based on the distance threshold.
(i.e., error threshold are points within a predetermined proximity, i.e., claim 1 “applying a smoothing function to select a subset of the collected data points that are within a predetermined proximity of the corresponding path segment”; claim 6 “wherein applying a smoothing function to the selected data points comprises determining a standard deviation value to be applied for the two-dimensional Gaussian blur function.”; i.e., FIG. 6A-6B shown below including various points including 612)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(¶¶ 46-58 “Data points 611-613 may be represented by an (x, y) coordinate or data points 611-613 may be represented by a relative point/coordinate (s, 1) (not shown), relative to a map-generated reference line, such as reference line 501, where (x, y) represent the two axis of a two-dimensional plane, s represents a longitudinal offset of the respective data point from an automatically generated segment reference point of a path segment of a map-generated reference line, and 1 represents a lateral offset from the map-generated reference line. If a relative or (s, 1) point is on the map-generated reference line then lateral offset has a value of zero. Here, any (x, y) coordinates may be converted into a (s, 1) coordinate based on an initial path segment and initial reference line . . . segmented into 5 meter segments . . . system selects a subset of the collected data points that are within predetermined proximity of the path segment . . . based on neighboring data points . . . outlier data points may not be selected or are filtered if it is determined to be outside some predetermined distance . . . for example, data point 611 of FIG. 6B may be filtered, or removed, when a filtering algorithm is applied to path segment 605. Next, the system applies a smoothing function to the selected data points for each of the path segment . . . parameters x, y are the two-dimensional planar coordinate of a data point, a is a standard deviation of the Gaussian distribution, and G(x, y) is the Gaussian blurred data point or resulting data point . . . Gaussian blur is applied at various standard deviation values, i.e., a value could be set to 1, 1.5, 2, or a variation thereof for each of the data points”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to implement the dispersion degree determination process taught by Zhu above, in the system of Kat in view of Dahl, in order to improve ADV trajectory determinations with more accurate road information free from disjointed road markings using smoothed lane line determinations and a high degree of sampling points (Zhu ¶¶ 3, 43)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200408533 A1 is cited to disclose various claim limitations:
FIG. 9, guard rail 980, (second polyline 940), second navigable surface, 
FIG. 10 obstruction detection 1010 navigable surface boundary detection 1020
94 A given lane 905 may have two lane boundaries, namely, a first lane boundary 910 and a second lane boundary 920. Beyond each lane boundary and within a polyline representation is an area of navigable surface. More specifically, between the first lane boundary 910 and a first polyline 930 lies a first navigable surface 950 over which the autonomous vehicle can travel. Similarly, between the second lane boundary 920 and a second polyline 940 lies a second navigable surface 960 over which the autonomous vehicle can travel. In some embodiments, a navigable surface area may refer, for example, to a shoulder of a road, another lane adjacent to a lane, a sidewalk adjacent to a lane, or a stretch of unpaved land adjacent to a lane, or some combination thereof . . . first polyline 930 may be at least partially defined by a structure, such as the irregular rock wall 970. Similarly, in some embodiments, the second polyline 940 may be at least partially defined by another structure, such as the guard rail 980. In some embodiments, structures that may at least partially define a polyline may include, but are not limited to, features such as fences, safety barriers, posts, walls, curbs, ditches or draining depressions, hills, buildings, and trees in some embodiments, a polyline may be defined by a rule or set of rules where there is no discernable structure that can be used to define the polyline (e.g., a rule that defines a polyline at a distance beyond the lane boundary).
97 [0097] From the identified obstructions, which may be dynamically updated over time, the navigable surface boundary detection module 1020 may generate a polyline representation of the navigable surface, which may also be dynamically updated based on any updates to the identified obstructions. The process for generating a polyline representation, representing the outer boundary of the navigable surface, may be performed as described below in reference to FIG. 13. . . . implementing the navigable surface boundaries in the HD map may be performed as described below in reference to FIG. 14.”
	99 at action 1120, for each of the structures identified as obstructions, the vehicle computing system 120 identifying a set of points on the structure based on their perpendicular distance from either the first lane boundary 910 or the second lane boundary 920 . . . the vehicle computing system 120 generating a polyline representing the navigable surface boundary through the previously identified points . . .  at action 1130, storing the polyline within the HD map as a representation of a navigable surface boundary for a specific lane
103 the navigable surface boundary detection module 1020 identifying a point with the smallest perpendicular distance from the boundary. The method 1300 may include, at action 1325, the navigable surface boundary detection module 1020 generating a polyline through the identified points across a plurality of obstructions. The method 1300 may include, at action 1330, the navigable surface boundary detection module 1020 generating a polyline through the identified point and neighboring identified points from the remaining selected obstructions. The method 1300 may include, at action 1330, the navigable surface boundary detection module 1020 storing the polyline within the HD map as a navigable surface boundary. The method 1300 may include, at action 1335, at each point on the polyline,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of “interruption”.